ASSET PURCHASE AND SALE AGREEMENT

This ASSET Purchase and Sale Agreement (the “Agreement”) is entered into as of
March 1, 2012 by and among American Realty Capital Operating Partnership, L.P.,
a Delaware limited partnership (the “Buyer”) and AR Capital, LLC, a Delaware
limited liability company (the “Seller”).

RECITALS

A. The Seller is the sponsor of American Realty Capital Trust, Inc., a Maryland
corporation (“ARCT”) that owns and acquires single tenant free standing
commercial real estate properties that are primarily net leased on a long-term
basis to investment grade credit rated and other creditworthy tenants that
elected to be treated as a real estate investment trust (“REIT”) for U.S.
federal income tax purposes commencing with the taxable year ended December 31,
2008.

B. ARCT is the sole general partner of, and conducts substantially all of its
operations, including owning its real estate properties, through, the Buyer.

C. Prior to the date hereof, the day-to-day business and operations of ARCT were
managed by American Realty Capital Advisors, LLC, a Delaware limited liability
company wholly-owned by the Seller (the “Former Advisor”), and, in connection
therewith, the Seller owned the furniture, fixtures, equipment and other assets
used by ARCT and the Buyer in their business and operations.

D. ARCT is contemplating the internalization of its management and the
termination of its advisory agreement with the Former Advisor, as a result of
which ARCT will become a self-administered and self-advised REIT, and in
connection with which the Buyer will purchase from the Seller certain furniture,
fixtures, equipment and other assets necessary for the operation of ARCT and
reimburse the Seller for certain costs and expenses as described herein.

E. The Seller wishes to sell and reimburse, and the Buyer wishes to purchase and
accept, all of the Purchased Assets and the Reimbursed Expenses upon the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

SALE AND PURCHASE OF ASSETS; CLOSING

1.1 Certain Terms. Certain capitalized terms used in this Agreement are defined
in Article IV.

1.2 Sale and Purchase of the Purchased Assets and Payment of the Reimbursed
Expenses.

(a) Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, the Seller hereby sells, conveys, assigns, transfers and delivers to
the Buyer, and the Buyer hereby purchases, free and clear of all Encumbrances,
all right, title and interest of the Seller in and to all of the Purchased
Assets.

 

 

 



 (b) Excluded Assets and Liabilities. Notwithstanding any other provision of
this Agreement to the contrary, any Assets of the Seller other than the
Purchased Assets are not part of the sale and purchase contemplated hereunder,
are excluded from the Purchased Assets and shall remain the property of the
Seller after the Closing. The Buyer does not, and shall not be deemed to, assume
or otherwise be responsible for any Liabilities of the Seller (including,
without limitation, any Liabilities arising out of or relating to the Purchased
Assets), all of which shall remain Liabilities of the Seller. The Seller shall
pay, perform and discharge all of its Liabilities encumbering directly or
indirectly any of the Purchased Assets in full at or prior to the Closing.

1.3 Payment of Purchase Price. The total consideration for the Purchased Assets
and the payment of the Reimbursed Expenses is $7,338,000.00 (the “Purchase
Price”), payable in cash, by wire transfer of immediately available funds to an
account designated in writing by the Seller.

1.4 The Closing. The purchase and sale provided for in this Agreement shall take
place at a closing (the “Closing”) at the offices of Proskauer Rose LLP, Eleven
Times Square, New York, New York, on the date hereof or at such other time or
place as the parties hereto may agree.

1.5 Payment of Purchase Price; Closing Deliveries.

(a) At or prior to the Closing, the Seller shall deliver to the Buyer:

(i) the Purchased Assets;

(ii) a Bill of Sale and General Assignment in the form of Exhibit A hereto dated
the Closing Date and duly executed by the Seller;

(iii) such other bills of sale, assignments, deeds, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by the Buyer to convey title to the Purchased Assets, each in form and
substance satisfactory to the Buyer dated the Closing Date and duly executed by
the Seller;

(iv) releases of all Encumbrances, if any, on the Purchased Assets; and

(v) such other documents as the Buyer may reasonably request to effect the
transactions contemplated by this Agreement.

(b) At or prior to the Closing, the Buyer shall deliver to the Seller the
Purchase Price in accordance with Section 1.3.

1.6 AS-IS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PURCHASED ASSETS ARE BEING
PURCHASED AND SOLD ON AN “AS-IS” BASIS, FREE AND CLEAR OF ANY ENCUMBRANCES,
WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE, EITHER EXPRESS,
IMPLIED OR OTHERWISE.



2

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

The Seller represents and warrants to the Buyer as of the date hereof as
follows:

2.1 Organization, Good Standing and Qualification. The Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.

2.2 Authorization; Enforceability. The Seller has full power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder. All
limited liability company and other action on the part of the Seller, its
managers and officers necessary for the authorization, execution and delivery of
this Agreement and the other Transaction Documents and the performance of all
obligations of the Seller hereunder and thereunder has been taken. This
Agreement and the other Transaction Documents to which the Seller is a party,
each constitutes, or when executed and delivered will constitute, a valid and
legally binding obligation of the Seller, enforceable in accordance with its
terms.

2.3 No Conflict. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Seller is a party and the
consummation of the transactions contemplated hereby and thereby will not result
in any violation or be in conflict with or constitute, with or without the
passage of time or giving of notice, a default under any provision of the
Seller’s certificate of formation or operating agreement, any Order or Contract
to which the Seller is a party or by which it is bound or, to the knowledge of
the Seller, any provision of any Legal Requirement applicable to the Seller.

2.4 Governmental Authorities; Consents. No approval, Order, authorization,
registration, qualification, designation, declaration or filing of or with, or
notice to, or other Consent of, any Governmental Body or other Person on the
part of the Seller is required in connection with the execution and delivery of
this Agreement or the other Transaction Documents and the consummation of the
transactions contemplated hereby or thereby.

2.5 Litigation. There is no Proceeding pending or currently threatened against
the Seller that questions the validity of this Agreement or the right of the
Seller to enter into or consummate, or seeks to enjoin or obtain damages with
respect to, the transactions contemplated hereby or by any of the other
Transaction Documents, nor is the Seller aware that there is any basis for any
of the foregoing.

2.6 Title to Purchased Assets. The Seller owns the Purchased Assets free and
clear of all Encumbrances and the Buyer, by this Agreement and the other
Transaction Documents, will acquire good and marketable title to all of the
Purchased Assets, free of all Encumbrances. No third party, including, without
limitation, any former owner of any capital stock of the Seller, has the basis
for any claims against the Purchased Assets or the Seller in connection
therewith.

2.7 Brokers’ Fees. No broker, finder, investment banker or other Person is
entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement based on arrangements made
by the Seller or any of its Affiliates.

2.8 Cost of Purchased Assets. The Purchased Assets are being sold pursuant to
this Agreement at the Seller’s cost therefor.

 

3

 

 



ARTICLE III

CERTAIN OTHER AGREEMENTS

3.1 Tax Matters. All transfer, documentary, sales, use, stamp, registration and
other taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest), incurred in connection with the
transactions contemplated by this Agreement shall be paid when due by the
Seller.

ARTICLE IV

DEFINITIONS

4.1 Certain Definitions. In this Agreement, the following terms have the
meanings set forth below, which shall be equally applicable to both the singular
and plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.

“Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly controls or is controlled by or is under
common control with the specified Person or any other Affiliate of such Person,
(ii) any Person that is an officer, director, trustee, general partner, manager
or managing member of the specified Person or of which the specified Person or
any other Affiliate of such Person is an officer, director, trustee, general
partner, manager or managing member, (iii) any Person that, directly or
indirectly, is the beneficial owner of 10% or more of any class of the
outstanding voting securities of the specified Person or any other Affiliate of
such Person (iv) such Person’s relatives, including such Person’s spouse or
domestic partner (and relatives of such spouse or domestic partner), parents,
siblings and lineal descendants if such Person is an individual, and (v) with
respect to any Person that is a trust, the trustees and beneficiaries of such
Person.

“Agreement” means this Asset Purchase and Sale Agreement.

“ARCT” has the meaning set forth in the recitals of this Agreement.

“Assets” means all properties, assets and rights of every kind, nature and
description whatsoever whether tangible or intangible, real, personal or mixed,
fixed or contingent, choate or inchoate, known or unknown, wherever located of
the Seller.

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

“Closing” has the meaning set forth in Section 1.4.

“Closing Date” means the date and time as of which the Closing actually takes
place.

“Consent” means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with any Person.

“Contract” means any agreement, contract, purchase order, statement of work,
option, license, instrument, mortgage, obligation, commitment, arrangement,
promise, or undertaking (whether written or oral and whether express or implied)
that is legally binding.



4

 

 

“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, Contract, commitment, warrant, demand, encumbrance,
equitable interest, lien, mortgage, option, purchase right, pledge, security
interest, right of first refusal, or other rights of third parties or
restriction of any kind, including, without limitation, any restriction on use,
voting, transfer, receipt of income or dividends, or exercise of any other
attribute of ownership.

“Former Advisor” has the meaning set forth in the recitals of this Agreement.

“Governmental Body” means any federal, state, local, municipal, foreign, or
other governmental or quasi-governmental authority.

“Indemnified Persons” has the meaning set forth in Section 5.1.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Body.

“Liability” means any liabilities or obligations of any kind whatsoever (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
reflected or required by United States generally accepted accounting principles
to be reflected as such).

“Losses” has the meaning set forth in Section 5.1.

“Order” means any award, decision, injunction, judgment, order, decree, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any referee, arbitrator
or mediator.

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or Governmental Body.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any court or other Governmental Body or referee, trustee, arbitrator
or mediator.

“Purchase Price” has the meaning set forth in Section 1.3.

“Purchased Assets” means the Assets set forth on Exhibit B hereto.

“Reimbursed Expenses” means the costs and expenses set forth on Exhibit B
hereto.

“Seller” has the meaning set forth in the first paragraph hereof.

“Transaction Documents” means this Agreement, the Bill of Sale and General
Assignment and all other instruments and certificates contemplated hereunder to
be delivered by any party hereto at or prior to the Closing.

 



5

 

 



ARTICLE V

MISCELLANEOUS

5.1 Indemnification. The Seller shall indemnify, defend and hold harmless the
Buyer and its Affiliates, and their respective stockholders, members, partners,
managers, officers, directors, employees, representatives, controlling persons,
counsel, agents, successors and assigns (collectively, “Indemnified Persons”),
from and against, and will pay to any Indemnified Person the amount of, any and
all claims, demands, Proceedings, losses, damages, penalties, Liabilities,
obligations, settlement payments, costs and expenses of every kind whatsoever
(including, without limitation, costs of investigating, preparing or defending
any such claim or Proceeding and reasonable legal fees and disbursements), as
and when incurred by such Indemnified Person and whether or not involving a
third party claim (collectively, “Losses”), incurred or suffered by any of the
Indemnified Persons, arising out of or relating to (i) any inaccuracy of any
representation or warranty, (ii) any breach of any covenant or agreement of the
Seller contained in this Agreement or any other Transaction Document (including
all schedules, exhibits and annexes hereto and thereto), (iii) taxes owed by the
Seller or any of its Affiliates relating to the Purchased Assets and/or the
transactions contemplated by this Agreement, (iv) any Liability of the Seller
related to the Purchased Assets and/or the transactions contemplated by this
Agreement, and (v) third party claims against the Purchased Assets or against
the Indemnified Persons in respect thereof arising out of or relating to events
occurring on or before the Closing Date. All representations, warranties and
covenants of the parties contained in this Agreement shall survive the Closing
Date.

5.2 Notices. All notices, requests, communications and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
fax), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or (iv)
delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 5.2):

The Buyer: American Realty Capital Operating Partnership, L.P.   405 Park Avenue
  New York, New York 10022   Facsimile No.:  (212) 421-5799   Attention: 
William M. Kahane       with a copy to:       Proskauer Rose LLP   Eleven Times
Square   New York, New York 10036   Facsimile No.:  (212) 969-2900   Attention: 
Peter M. Fass, Esq.    Steven L. Lichtenfeld, Esq.     The Seller: AR Capital,
LLC   405 Park Avenue   New York, New York 10022   Facsimile No.:  (212)
421-5799   Attention:  Nicholas S. Schorsch

 

 

6

 



  

  with a copy to:       Proskauer Rose LLP   Eleven Times Square   New York, New
York 10036   Facsimile No.: (212) 969-2900   Attention: Peter M. Fass, Esq.  
Steven L. Lichtenfeld, Esq.





5.3 Expenses. Except with respect to the Reimbursed Expenses, each of the
parties will bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.

5.4 No Third-Party Beneficiaries. Subject to Sections 5.1, 5.11 and 5.14, this
Agreement shall not confer any rights or remedies upon any Person other than the
parties hereto and their respective successors and permitted assigns.

5.5 Consent to Jurisdiction; Service of Process. Each party to this Agreement
irrevocably consents and agrees that any Proceeding commenced by it arising out
of or relating to this Agreement or any of the Transaction Documents shall be
brought only in the United States District Court for the Southern District of
New York or, in the event such court does not have subject matter jurisdiction
over such Proceeding, in courts of the State of New York sitting in the Borough
of Manhattan, City of New York. Each party hereby (i) irrevocably accepts and
submits to the jurisdiction of each of the aforesaid courts in personam,
(ii) irrevocably and unconditionally waives any objection to the laying of venue
in either of the aforesaid courts, and (iii) irrevocably and unconditionally
waives and agrees not to plead or assert the claim that either of the aforesaid
courts is not a convenient forum with respect to any such Proceeding or other
similar defense or doctrine. Process in any such Proceeding may be served on any
party in any manner provided by law.

5.6 Governing Law. This Agreement will be governed by the internal laws of the
State of New York.

5.7 Further Assurances. The parties agree, without further consideration, (i) to
furnish upon request to each other such further information, (ii) to execute and
deliver to each other such other documents, and (iii) to do such other acts and
things, all as the other party may reasonably request for the purpose of
carrying out the intent of this Agreement and the transactions contemplated by
this Agreement and the other Transaction Documents. From and after the Closing,
all mail, payments or other amounts, checks, documents and packages pertaining
to the Purchased Assets received by the Seller shall be promptly delivered
(unopened, if applicable) by the Seller to the Buyer.

5.8 Release. Effective as of the Closing, the Seller, on behalf of itself and
each of its Affiliates, hereby releases and forever discharges the Purchased
Assets and the Buyer in connection therewith from any and all Proceedings,
Contracts and Liabilities of any nature whatsoever, in law or in equity, arising
out of events occurring on or prior to the Closing.

5.9 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the party to be charged
with such amendment or waiver. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.



7

 



5.10 Entire Agreement. This Agreement supersedes all prior agreements between
the parties with respect to its subject matter and constitutes (together with
the other Transaction Documents and any other documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. The exhibits identified
in and attached to this Agreement are incorporated herein by reference and shall
be deemed as fully a part hereof as if set forth herein in full.

5.11 Assignments, Successors and No Third-Party Rights. The Seller may not
assign any of its rights or obligations under this Agreement without the prior
consent of the Buyer except that the Buyer may assign any of its rights under
this Agreement to any Affiliate of the Buyer. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Except as
expressly provided in Sections 5.1 and 5.14, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the parties
hereto any legal or equitable right, remedy, or claim under or with respect to
this Agreement or any provision of this Agreement.

5.12 Severability. Any term of this Agreement which would be invalid or
unenforceable as written shall be deemed limited in scope and/or duration to the
extent necessary to render it enforceable. The determination of any court that
any provision is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.

5.13 Construction. The parties have participated jointly in the drafting of this
Agreement, and each party was represented by counsel in the negotiation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

5.14 Waiver of Legal Conflicts. Each of the Seller and the Buyer acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to both
such parties in connection with this Agreement, the other Transaction Documents,
the sale of the Purchased Assets and the payment of the Reimbursed Expenses.
Accordingly, each of the parties agrees to, and does, waive any conflict of
interest which may be deemed to arise as the result of such representation and
agrees not to seek to disqualify or otherwise prevent Proskauer Rose LLP from
representing the other party hereto (or any other clients of Proskauer Rose LLP)
in any matters by reason of its work on, or representation of, such party in
connection with this Agreement, the other Transaction Documents, the purchase
and sale of the Purchased Assets and the payment of the Reimbursed Expenses, or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 5.14 as a third party
beneficiary hereof.

5.15 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto and to other Transaction Documents may be delivered by facsimile which
shall be deemed originals.

* * *



8

 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

  BUYER:       AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.       By: 
AMERICAN REALTY CAPITAL TRUST, INC.,           Its general partner       By: /s/
William M. Kahane                                             Name: William M.
Kahane   Title:  President and Chief Executive Officer           SELLER:      
AR CAPITAL, LLC           By: /s/ Nicholas S. Schorsch                          
Name:  Nicholas S. Schorsch   Title:  Manager



 

 



Exhibit A

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

 

KNOW ALL MEN BY THESE PRESENTS, that AR Capital, LLC, a Delaware limited
liability company (the “Seller”), for and in consideration of the sum of One and
No/100 Dollars ($1.00) and other good and valuable consideration paid to it by
American Realty Capital Operating Partnership, L.P., a Delaware limited
partnership (the “Buyer”), pursuant to that certain Asset Purchase and Sale
Agreement (the “Purchase Agreement”), dated as of March 1, 2012, by and between
the Buyer and the Seller, the receipt and sufficiency of which are hereby
acknowledged, does hereby sell, convey, transfer, grant, assign and deliver to
the Buyer, on the terms and subject to the conditions in the Purchase Agreement,
all of its right, title and interest in and to all of the Purchased Assets.
Capitalized terms used but not defined herein have the meanings given to them in
the Purchase Agreement.

 

TO HAVE AND TO HOLD, all and singular, the aforesaid Purchased Assets unto the
Buyer, its successors and assigns forever for it and their own use forever.

 

The Seller covenants and agrees to warrant and defend the sale, conveyance,
transfer, grant, assignment and delivery of the Purchased Assets hereby made
against all persons whomsoever, and to take all steps reasonably necessary to
establish the record of the Buyer’s title to the Purchased Assets.

 

IN WITNESS WHEREOF, the Seller has executed and delivered this Bill of Sale and
General Assignment as of this 1st day of March, 2012.

 

 

  SELLER:       AR CAPITAL, LLC           By:
__________________________________________   Name:    Title:  Manager

 



 

 

  

Exhibit B

 

Purchased Assets and Reimbursed Expenses

 

Capitalized Furniture, Fixtures and Equipment       Tenant Improvements        
    Office fit out - principally NYC and Dresher, PA & Jenkintown, PA    
Includes common area, kitchens, bathrooms, IT cabling     Server room
configuration                       Office Furniture and Fixtures          
Desks             Credenzas             Chairs             Conference tables and
chairs         Hardware             Laptops             Desktops            
Routers and switches           Storage Area Network (SAN)           Mobile
devices             iPads           Software (license, support, maintenance)    
    Microsoft Office/ Outlook           MRI             Virtual Premise        
    System back-up             Security/ firewall             Anti-Virus        
    FAS Fixed Assets             Concur             Cvent           Equipment  
          VOIP telephones and related hardware/software       TV presentation
screens           SmartBoard             Binding machine             Postage
machine             Printers             Home office equipment (W. Kahane and B.
Jones)       Kitchen appliances and other             The above items are
principally located within our New York, NY, Jenkintown, PA,    Dresher, PA and
Boston, MA offices.        

 



 

 



 



Capitalized Other Soft Costs                   Marketing:     Web site and
related development      Collaboration with marketing consultants     Collateral
(hard card, property photos, etc.)     Logo design     General marketing efforts
          Software Customization:     MRI (Accounting & Asset Management)    
Virtual Premise     FAS Fixed Assets     Concur     Cvent     MS Office and
related          

 

 

 

 



 

Transaction/Offering Related Costs                              Legal:          
    Preparation of various documents and filings -           Form S-11          
    Tender Offer               Investor communications and press releases      
    Form 8-K's               Section 16 filings               NASDAQ filings and
coordination             Coordination with Proskauer and Greenberg Traurig      
                 Accounting:               Preparation of various documents and
filings -           Form S-11 (including pro forma schedules)           Tender
Offer               Investor communications and press releases           Form
8-K's               Section 16 filings                              Investor
Relations (BD Operations):              Retail client record reconfiguration    
        Conversion of CRM database to interface            with new transfer
agent requirements           Analysis and communication to participating        
  independent broker-dealers and investment advisors         Investor outreach
and communications                            Marketing and Event Planning:    
          Preparing presentation material             Coordination of roadshow
and related events                          Executive Management (and support
personnel):           Preparation and coordination of listing            
Negotiations with bankers               Review of various documents            
Road show efforts                          

 



 

 



 



Transaction Costs

 

The Former Advisor has developed procedures and processes that were developed
over the past 4.5 years that are being provided to ARCT in connection with the
internalization of management.  ARCT will benefit from these existing critical
items and would have otherwise spent significant time and cost to obtain them. 
Amounts below are a portion of the estimated costs incurred by the Former
Advisor.

 

Human Resources:

Employee Handbook development and continuous updates

401(k) implementation and administration

Payroll set up and related tax withholding and remittance procedures

Space planning and facility coordination

General HR practices and compliance

 

Information Technology:

Disaster recovery

System architecture

Back-up systems

Help desk support

Vendor project management

Vendor transition services

 

Accounting & Finance:

Process and Procedures Manual development

Sarbanes-Oxley practices

Month-end closing checklist and procedures

Treasury and cash management procedures

 

Asset & Property Management:

Process and Procedures Manual development

Concur bill payment configuration

  

 

